Citation Nr: 0121004	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
December 1954. 

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a September 1994 rating action from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued the 
previously assigned 10 percent rating for dermatophytosis.  
In October 1997, the Board denied the appellant's appeal.  In 
a December 1998 Order, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the issue of 
entitlement to an increased rating for further action.  In 
July 1999, the Board remanded this case to the RO for action 
in compliance with the directives of the Court.  

As noted in the Board's July 1999 remand decision, the 
Board's October 1997 decision remanded the issue of 
entitlement to service connection for skin cancer, which was 
pending further action by the RO.  As such, that matter was 
not addressed by the Board in July 1999.  Currently, the 
Board observes that it does not appear that further action 
has been taken by the RO since the July 1999 remand decision.  
Accordingly, the Board reminds the RO that this issue is 
still pending and that any action taken should be performed 
in compliance with the Veterans Claims Assistance Act of 
2000.


FINDING OF FACT

According to the veteran, his dermatophytosis is productive 
of peeling skin and some exudation on exposed and non-exposed 
areas which he believes are extensive; the record does not 
show that the veteran's dermatophytosis is productive of 
constant exudation or constant itching, extensive lesions, or 
marked disfigurement or the equivalent thereof, nor does it 
cause occupational impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Part 4, Diagnostic 
Code 7813 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the September 1994 and May 
1995 rating decisions of the reasons and bases for the denial 
of his claim.  He was informed of the same in the June 1995 
statement of the case, July 1995 hearing officer 
determination, and the September 1995 supplemental statement 
of the case.  That is a key issue in this case, and the 
rating decision, as well as the statement of the case, 
hearing officer determination, and supplemental statement of 
the case, informed the veteran what evidence was needed to 
substantiate his claim.  Subsequent to the Board's remand 
decision, the veteran was also notified by a February 2001 
letter with regard to what evidence was needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, statement of the case, hearing officer 
determination, supplemental statement of the case, and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded to specifically afford the 
veteran a current VA determatological examination and to 
obtain medical evidence, if any existed.  The veteran was 
non-compliant with the RO's attempted contacts with him.  The 
veteran did not inform VA, as he was supposed to do, when his 
service-connected skin disorder was active and did not report 
for any examination during that time.  He also did not inform 
VA of any further treatment and provided no medical release 
information to obtain medical records, even though he was 
contacted by VA and requested to do so.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.


Background

A review of the record shows that the RO granted service 
connection for dermatophytosis of the hands and feet in an 
April 1965 rating decision.  A 10 percent rating was assigned 
under Diagnostic Code 7813, effective January 22, 1965.  The 
grant of service connection was based on the service medical 
records which showed treatment for dermatophytosis of the 
hands and feet as well as a March 1965 VA examination which 
showed moderately severe chronic dermatophytosis of the feet, 
with marked bullae, and dermatophytid of the hands and mouth.  
In a March 1970 rating decision, the 10 percent rating was 
confirmed and continued based on a March 1970 VA examination 
which revealed that the veteran had blisters on the left 
plantar area and fine scaly eruptions on the palm of both 
hands.  He was diagnosed with dermatophytosis of the hands 
and left foot on that examination.  

In September 1993, the veteran was afforded a VA ionizing 
radiation examination.  The examiner stated that the 
veteran's skin examination was negative.  

In May 1994, the veteran filed a claim for compensation for 
residuals of alleged exposure to ionizing radiation during 
service.  In pertinent part, the veteran also indicated that 
he had had blisters on his hands and feet since 1954.  The 
Board notes, at this juncture, that although the veteran 
indicated that he had had blisters on his hands and feet, the 
veteran was already service-connected for dermatophytosis of 
the hands and feet; thus, he did not need to establish 
service connection on any other basis.  Rather, his claim was 
made for service connection for other disability, not 
addressed in this decision.  

In a September 1994 rating decision, the RO confirmed and 
continued the previously assigned 10 percent rating for 
dermatophytosis.  The veteran appealed that determination to 
the Board.  

Thereafter, private medical records were received from the 
Methodist Hospital of Dyersburg dated in 1991, which 
reflected treatment for skin lesions located on multiple 
areas of the veteran's body.  The diagnoses included 
epidermal inclusion cyst of the mid back, intradermal nevus 
of the left scapula area, intradermal nevus of the left hip, 
seborrheic keratosis of the mid ribs, intradermal nevus of 
the back of the neck, actinic keratosis of the left ear, and 
seborrheic keratosis of the right temporal region.  The 
veteran was not treated for dermatophytosis.

In June 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran related that his skin disorder of the hands and feet 
was not active at the time he was examined by the VA.  He 
maintained that three weeks ago, his whole hand peeled off.  
He also indicated that the skin disorder was active on his 
feet.  The veteran pointed to an area between his little 
finger and his ring finger on his right hand where there were 
bumps.  He also indicated that he had the same manifestations 
from his groin area to his feet.  The veteran indicated that 
when his skin problem flared up, he self-medicated with 
powder and a mixture of Vitamins A and B as well as zinc 
oxide.  He reported that this mixture would stop the lesion 
from "running."  The veteran reported that he had not had 
VA or private medical treatment since the VA examination.  
The veteran reported that when his skin problems would flare 
up, he would use his homemade mixture and would go to his 
employment to work.  He reported that he recently was off 
from work for 8 months, but it was due to his wife's illness.  
The veteran also discussed skin problems in other bodily 
areas, which were not service-connected.  

In May 1997, the veteran testified before the undersigned 
member of the Board at the RO.  At that time, the veteran 
again reported using a medicated powder to relieve his skin 
disability.  In addition, he asserted that his skin 
disability had worsened and that he had not been examined by 
VA in several years.  The veteran described having little 
bumps in the affected areas which would grow and then peel 
off, sometimes with fluid inside of them.  In addition, he 
described having dry, flaky skin.  The veteran related that 
his skin did not itch, but it might if he did not use his 
powder.  

In October 1997, the Board denied the appellant's appeal.  In 
a December 1998 Order, the Court vacated the Board's decision 
and remanded the issue of entitlement to an increased rating 
for further action to include affording the veteran a VA 
dermatology examination during a period of exacerbation of 
his service-connected skin disorder.  In July 1999, the Board 
remanded this case to the RO for action in compliance with 
the directives of the Court.  

Pursuant to the October 1998 joint motion for remand, the 
December 1998 Court Order, and pursuant to the Board's July 
1999 remand instructions, the RO attempted to schedule the 
veteran for a VA dermatology examination during a period of 
exacerbation of his service-connected skin disorder in order 
to more fairly determine the nature and severity of his 
dermatophytosis.  The RO was informed by the Board that the 
examination was to be conducted during a period of 
exacerbation of the skin disorder and, as such, the RO and/or 
the VA medical facility personnel who scheduled the 
examination should contact the veteran to ascertain whether 
or not his service-connected skin disorder was in a period of 
exacerbation.  At the time of a period of exacerbation, the 
examination was to be scheduled.  If not, reasonable efforts 
were to be made in the future to ascertain when he was in 
exacerbation so that examination could be accomplished.  The 
veteran was informed that he also had a responsibility to 
cooperate with the VA in advising when his skin disorder was 
in exacerbation so that the purposes of the Board's remand 
could be accomplished.  He was notified that the duty to 
assist was not always a one-way street and that if he wanted 
VA assistance, he could not passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Pursuant to the Board's remand instructions, the RO attempted 
to contact the veteran and schedule him for a VA dermatology 
examination during a period of exacerbation of his skin 
disorder.  Documentation of record shows that the VA 
dermatologist from the Memphis VA Medical Center spoke with 
the veteran and told him to call the VA clinic anytime he was 
experiencing an exacerbation.  The veteran's claims file was 
held open, awaiting contact from the veteran as he would only 
know when he was having an alleged exacerbation.  

In a February 2001 letter, the RO again contacted the veteran 
with regard to scheduling him for an examination and in order 
to determine if he had been treated for his skin disorder, 
and, if so, to obtain the necessary medical release 
information so that those records could be obtained.  The 
veteran was completely non-responsive and did not cooperate 
with the RO's efforts.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The veteran has been rated under Diagnostic Code 7813 which 
governs ratings for dermatophytosis.  The Board has 
considered all relevant diagnostic codes in the VA's Schedule 
for Rating Disabilities.  

Diagnostic Code 7813 provides that dermatophytosis will be 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Diagnostic Code 7806 provides that a 10 percent rating is 
warranted for skin disability with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is provided for constant exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating is granted when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the skin is exceptionally repugnant.

At the outset, the Board notes that the veteran is only 
service-connected for dermatophytosis.  He is not service-
connected for any other skin disability, although, as noted 
in the introductory portion of this decision, the veteran is 
seeking service connection for other skin disability.  As 
such, only manifestations directly attributable to his 
service-connected dermatophytosis may be considered in 
evaluating that disorder.

In this case, the only current medical evidence is the 
September 1993 VA ionizing radiation examination.  That 
examination reflected that the veteran's skin was negative.  

The veteran has testified on two occasions that his service-
connected skin disability has active and inactive stages.  He 
indicated that he had peeling of the skin on his hands and 
feet and that they were dry and flaky.  He also indicated 
that he had bumps on the affected areas which grew and then 
peeled off, sometimes with fluid inside of them.  The veteran 
related that he self-medicated using medicated powder as well 
as his own mixture of Vitamins A and B as well as zinc oxide.  
He related that he did not have itching, but believed that 
the powder prevented that problem.  He reported that he 
worked even during periods of flare-ups.  

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak 
of the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  Bowers; Ardison.

The Board further notes that the Court in Ardison determined 
that occupational impairment is the primary component of the 
disability rating, which represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from a disability.  Id.; see also 38 
C.F.R. § 4.1.

As noted, the veteran failed to cooperate with the RO's 
efforts to schedule him for an examination during a period of 
exacerbation of his service-connected skin disorder.  The 
veteran was non-responsive to all VA contact with him even 
though his claim was held open for over a year.  Accordingly, 
VA was unable to obtain any medical information showing the 
level of severity during an alleged period of exacerbation of 
his service-connected skin disorder.  Therefore, despite the 
Court's Order as well as the guidance provided in Ardison, 
the Board must consider the veteran's claim on the evidence 
of record.  

In order for a higher rating to be warranted, the veteran's 
service-connected skin disorder would have to be productive 
of constant exudation or constant itching, extensive lesions, 
or marked disfigurement.  Even considering the veteran's 
assertions alone, without any medical confirmation thereof, 
and assuming the veracity of those statements, the veteran's 
service-connected skin disorder does not meet the criteria 
for a higher rating.  The veteran does not maintain that he 
has constant exudation or constant itching.  Even though he 
asserts that itching may be prevented by his use of medicated 
powder, there is no evidence that he would have constant 
itching without the use of the medicated powder; such an 
assumption would be purely speculative.  Also, although the 
veteran reports that there is fluid in some of the "red 
bumps," they are apparently not all filled with fluid and he 
does not maintain that he has constant exudation.  The 
veteran does not contend nor does the record show that his 
service-connected skin disorder causes marked disfigurement.  
With regard to extensive lesions, the veteran maintains that 
he gets red bumps in the affected areas; however, the Board 
does not find that such red bumps are the equivalent of 
"extensive lesions" without any confirmation showing the 
full areas affected, the extent, and the severity of those 
red bumps.  The current 10 percent rating contemplates skin 
disability with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The 
veteran's descriptions more nearly approximate the rating 
criteria for 10 percent.  The veteran describes having 
peeling skin and some exudation on exposed and non-exposed 
areas which he believes are extensive.  Without any medical 
evidence showing that the veteran's skin outbreaks are the 
equivalent of "extensive lesions" as opposed to a skin 
disability affecting an extensive area, the Board does not 
find that the criteria for a 30 percent rating have been met.  
Also, as previously noted and as shown in the record, the 
veteran has other skin disabilities which do in fact involve 
skin lesions; however, the Board cannot take these skin 
lesions into consideration in evaluating whether "extensive 
lesions" are present as they are not part of the veteran's 
service-connected skin disorder.  

In addition, the Board notes that occupational impairment due 
to service-connected skin disorder has not been shown.  

Finally, the Board notes that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  
However, as noted, in this case, the veteran's claim may also 
be denied on the merits as the schedular criteria for a 
higher rating have not been met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
light of the above, the Board finds that the preponderance of 
the evidence is against his claim for an increased rating for 
dermatophytosis.


ORDER

The appeal is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

